Citation Nr: 1710083	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in August 2016, when it was remanded to afford the Veteran a videoconference hearing.  The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge on December 1, 2016.  However, as he cancelled that hearing request on November 28, 2016, it is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for left knee and ankle disabilities.  He asserts that his knee injury occurred prior to service and was aggravated by carrying out his military duties.  See January 2011 notice of disagreement.  In the alternative, he asserts that his current left knee and ankle disabilities, to include arthritis, are related to gout (a form of arthritis) which had onset in service.  To this end, he contends that a left foot ulcer and cellulitis noted during service were manifestations of gout.  See November 2011 VA Form 9.

The July 1968 entrance examination report shows the Veteran's lower extremities were found to be normal on physical examination.  However, the clinician noted that the Veteran reported a history of having his "knee knock[ed] out of place".  A history of leg cramps was also reported.  Further, a January 1970, service treatment record (STR) shows that he complained of sore left foot.  In addition, a January 1970 STR shows diagnoses of left foot ulcer and left foot cellulitis.  Following service, the Veteran has been diagnosed with advanced degenerative arthritis changes of the left knee and gout.  The records reflect complains of ankle pain and multiple episodes of gout attacks, including in his lower extremities.  See, e.g., December 2006 VA treatment record; November 2010 VA treatment record.

Based on the above, the Board finds a VA compensation examination is necessary prior to adjudication of the Veteran's claim to identify all current left knee and ankle disabilities and determine whether they are related to or had their onset in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, any additional private or VA treatment records in existence relevant to the Veteran's claim should be identified and associated with the claims file.  .

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim that are not already of record.  Obtain and associate with the claims file any non-duplicative, relevant VA or private treatment records concerning the issues on appeal.

All efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee and ankle disabilities.  The claims folder, AND A COPY OF THIS REMAND, should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  The examiner is requested to address the following:

(a) Clearly identify all current left knee and ankle disorders found to be present.  

Left Knee

(b) For any left knee disorder identified on current examination, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that such left knee disorder preexisted active service?

(c)  If it is undebatable that a left knee disorder preexisted service, then the examiner must state whether it is also undebatable that such preexisting disability did not undergo a chronic or permanent increase in severity during service.

If there was a permanent increase in severity during service, was it due to the natural progress of the condition?   

(d) If it is determined that a current left knee disability did not preexist service, or that a preexisting left knee disability did not undergo a permanent increase in severity during service, then the examiner must state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current left knee disability is related to service, or had onset within a year of discharge from service.

Left Ankle

(e) For any left ankle disorder identified on current examination, is it at least as likely as not that it had onset in service; or is related to service; or (if arthritis is diagnosed) initially manifested within a year of service discharge?

Comprehensive rationales must be provided for the opinions rendered.  In doing so, a discussion of the pertinent findings mentioned in the body of this remand would be most helpful to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




